DETAILED ACTION
This action is in response to the amendments filed on June 29th, 2022. A summary of this action:
Claims 1, 3-20 have been presented for examination.
Claims 1, 12, 15 were amended
Claims 2 were cancelled
Claims 3-5, 9-10 are objected to for informalities 
Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al, US patent application publication 20180268536 in view of Konev et al, 20090213116.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment/Arguments 
Regarding the Claim Amendments
	The Examiner notes that the present claim amendments are not properly marked, and there are several substantial amendments to the claims that are not marked at all. 
	E.g. present claim 6 recites: “(Original) The system of claim 1, wherein the at least one part comprises a component of a turbine system.”	
	The original claim 6 is: “6. The system of claim 1, wherein the PMI comprises a plurality of pieces of PMI, wherein the memory comprises instructions configured to cause the processor to determine the PMI readability metric by determining a PMI sub-readability metric associated with each of the plurality of pieces of PMI.” 
	See the ordering of the claims, e.g. see present independent claim 12, which was previously independent claim 11.  The claim order has been amended as well.
	See 37 C.F.R 1.121:“(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” 

Regarding the § 101 Rejection
The rejection is maintained, and the rejection has been updated below as necessitated by amendment.

Applicant submits (Remarks, pages 7-9: “More specifically, the claims are directed at a practical application for CAD systems that results in the CAD system automatically presenting improved PMI in a GUI to improve readability… That is, independent claims 1, 12, and 15 clearly recite a GUI that is able to automatically reposition, alter the presentation, or present, the PMI to improve the PMI's readability”
Examiner’s Response: The Examiner respectfully disagrees. 
	The use of the “CAD” system and related limitations is, as per MPEP § 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”
	To clarify on the BRI for this, see ¶ 18 of the instant specification: “Model," used hereinafter, may be used to describe a 2D model, a 3D model, or any other view of a part that may be displayed on a screen, the window of a CAD system, or a sheet of paper as a 15 drawing. As such, drawings and/or the models may contain PMI objects used to describe a feature of the part”
	See the rejection below, where the Examiner has further clarified on the presently amended claims.  
	As to this being an improvement: see ¶ 51 of the instant specification: “In particular, the techniques 15 discussed above improve the ability of processors and CAD systems to determine whether PMI associated with a model is readable”, see ¶ 3: “It may be beneficial to improve the presentation of PMI objects.”, see ¶ 21: “With the foregoing in mind, it may be useful to describe a computer-aided technologies (CAx) system that may incorporate the techniques described herein, for 15 example to improve the generation of PMI objects on model-based definitions…” – as per MPEP § 2106.05(a), these are “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art”.
	Furthermore, as per MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement”- in view of ¶ 18 of the instant specification, the argued improvement is an improvement in the abstract idea of a mental process of, with the assistance of pen and paper, providing the results of a mental process as “a sheet of paper as a 15 drawing. As such, drawings and/or the models may contain PMI objects used to describe a feature of the part”.

Regarding the § 103 Rejection
	The rejection is maintained, and the rejection has been updated below as necessitated by amendment.

Applicant submits (Remarks, page 10): “Byers is completely silent as to any type of PMI readability metric or automatically repositioning, altering the presentation, or presenting the PMI to improve the PMI' s readability. Konev does not obviate the deficiencies of Byers. Konev is also silent as to any type of PMI readability metric or automatically repositioning, altering the presentation, or presenting the PMI to improve the PMI's readability… The Examiner has pointed to paragraphs [0032]-[0035] in Konev as including a readability metric. See Office Action, pg. 15. The Applicant respectfully notes that the paragraphs mentioned relate to using the term "opacity" when defining various types of lines, e.g., dashed and dotted. See Konev, paragraphs [0032]-[0035]… If the Examiner believes that a line type, i.e., Konev's "opacity" is
considered to be a readability metric, the Applicant respectfully points out that a definition of
graphic object is not the same or is analogous to a readability metric”

Examiner’s Response: The Examiner respectfully disagrees. 
	The surrounding description of Konev provides additional clarity, see ¶ 36: “The technology is based on the idea that the best visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing…”, i.e. ¶¶ 41-45: “The fade factor calculated at step 550 is used in step 340 to set the opacity of the PMI element. As a result, the more an annotation is parallel to a camera's plane [example using a readability metric], the better the information in the annotation can be read. Conversely, less readable annotations will be more perpendicular to the camera [example of using the readability metric] and will fade away from the scene, clearing the view, making it easier to see and read the geometry in other annotations.” – i.e. ¶¶ 34-35: “…The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550.”, e.g. the example in ¶¶ 30-31: “In FIG. 4A, there is no compensation for relative positions of the PMI elements and the viewer position [the readability metric]. Each element of PMI is shown as completely opaque. Information elements 410, 420, 440, 465 which have dimensions which are unreadable given position of the camera view… FIG. 4B shows the results of applying the method of FIG. 3 to the view in FIG. 4A. In FIG. 4B, items 410, 420, 440, 465 for example, are rendered with a reduced opacity since their relevance to the view in FIG. 4B has been determined relative to the point of view of the viewer. Notably, both the opacity of the score lines and the dimension numerals is reduced.” 
	See the rejection below for more clarification as to the present claim amendments. 

Claim Objections
Claims 3-5, 9, 10 objected to because of the following informalities:
Claims 3-5 depend upon claim 2, which was cancelled and incorporated into claim 1. The Examiner suggests amending claims 3-5 to depend upon claim 1, and for purposes of Examiner interprets them as such. 
Claim 9 recites, in part: “determine whether the PMI readability metric is less than a threshold by determining whether an average of the sub-readabilities is less than the threshold.” – however, the claim already recites “a threshold”. The Examiner suggests amending claim 9 to refer to a “second threshold” similar to claim 14
Claim 10 recites “a threshold” however claim 1 already recites this element. The Examiner suggests amending claim 10 to recite a second threshold. 
Claim 18 recites: “The tangible, non-transitory, computer-readable medium of claim 15, wherein the model is associated with a plurality of piece of PMI, wherein the instructions are configured to cause the one or more processors to determine a sub-readability associated with each piece of PMI.” – there is a plurality of pieces, as such the Examiner suggests amending the claim to use language similar to dependent claim 7 with the plural “pieces” and the like
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "whether the PMI readability metric is less than a threshold by determining whether each PMI sub-readability metrics is less than the threshold."
However, claim 1 already recites “a threshold” – as such, it is unclear if claim 8 is referring back to this threshold, or referring to a second threshold.
	To clarify, see independent claim 12, and the see dependent claims 13-14, wherein claim 13 recites in part: “comparing the sub-readability of the PMI to the threshold;” and claim 14 recites in part: “determining whether each sub-readability exceeds the threshold;” wherein this refers back to “a threshold” in claim 12 .
Also see claim 15 and dependent claim 19 which recites: “compare each sub-readability to a second threshold” wherein claim 15 also recites “a threshold” 
For purposes of Examination the Examiner infers that claim 8 is referring to the threshold. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an apparatus.
	Claim 12 is directed towards the statutory category of a process
Claim 15 is directed towards the statutory category of an article of manufacture. 
There is no representative claim. 

Step 2, Claim 1
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
generate a product and manufacturing information (PMI) associated with the … model;
…
determine a PMI readability metric;
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	… present a first view of a … model, the … model comprising at least one part; - to clarify on the BRI, see ¶ 18 of the instant specification: “… "Model," used hereinafter, may be used to describe a 2D model, a 3D model, or any other view of a part that may be displayed on a screen, the window of a CAD system, or a sheet of paper as a 15 drawing. As such, drawings and/or the models may contain PMI objects used to describe a feature of the part.”
generate a product and manufacturing information (PMI) associated with the … model; 
present the … model with the PMI…  - to clarify on the BRI, see ¶ 18 of the instant specification as cited above
 determine a PMI readability metric;
	and… reposition the PMI … when the PMI readability metric is less than a threshold to improve the PMI readability metric. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer' s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.”

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“CAD”, “via the GUI”, “in the GUI”, “automatically” – this is considered as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
“A system comprising: a processor for implementing a computer-aided technology (CAx) system, the CAx system comprising a graphical-user-interface (GUI) configured to present a first view of a computer-aided design (CAD) model, the CAD model comprising at least one part; and memory storing instructions configured to cause the processor to:”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“CAD”, “via the GUI”, “in the GUI”, “automatically” – this is considered as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
 “A system comprising: a processor for implementing a computer-aided technology (CAx) system, the CAx system comprising a graphical-user-interface (GUI) configured to present a first view of a computer-aided design (CAD) model, the CAD model comprising at least one part; and memory storing instructions configured to cause the processor to:”

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 3 specifies a portion of both the mathematical concept and the mental process
Claim 4 specifies a portion of both the mathematical concept and the mental process
Claim 5 specifies a portion of both the mathematical concept and the mental process
Claim 6 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 7 recites additional steps in both the math concept and mental process
Claim 8 recites additional steps in the mental process
Claim 9 recites an additional step in the mental, wherein the “average…” is considered as a math concept recited with such generality that a person would have been able to perform such math as a mental evaluation  
Claims 10-11 recite additional steps in the mental process
To clarify, see ¶ 18 in the specification

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Step 2, Claim 12
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 12 is: 
generating a product and manufacturing information (PMI) associated with the … model;
…
	determining a PMI readability metric;
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 12 is:
	presenting a first … model …, the first … model comprising at least one part; - to clarify on the BRI, see ¶ 18 of the instant specification as cited above
	generating a product and manufacturing information (PMI) associated with the … model;
	presenting…the … model with the PMI: - to clarify on the BRI, see ¶ 18 of the instant specification as cited above
	determining a PMI readability metric;
	3Application No. 16/704,438comparing the PMI readability metric to a threshold;
	and … altering the presentation of the model and the PMI … when the PMI readability is less than the threshold to present the PMI with an improved PMI readability metric. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer' s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.”

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“… a first computer-aided design (CAD) … in a graphical-user-interface (GUI), the first CAD model …;”, “CAD”, “via the GUI”, “in the GUI”, “automatically” – this is considered as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
“A computer-implemented method, comprising:”
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“… a first computer-aided design (CAD) … in a graphical-user-interface (GUI), the first CAD model …;”, “CAD”, “via the GUI”, “in the GUI”, “automatically” – this is considered as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
“A computer-implemented method, comprising:”

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 13 recites additional steps in both the mathematical concept and mental process
Claim 14 recites additional steps in both the mathematical concept and mental process

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.


	Step 2, Claim 15
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 15 is: 
generate a product and manufacturing information (PMI) associated with the … model;
…
	determine a PMI readability metric of the first view;
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 15 is:
	present a first view of a … model …, the … model comprising at least one part; - to clarify on the BRI, see ¶ 18 of the instant specification as cited above
	generate a product and manufacturing information (PMI) associated with the … model;
display a first view of the … model with the PMI; - to clarify on the BRI, see ¶ 18 of the instant specification: “"Model," used hereinafter, may be used to describe a 2D model, a 3D model, or any other view of a part that may be displayed on a screen, the window of a CAD system, or a sheet of paper as a 15 drawing. As such, drawings and/or the models may contain PMI objects used to describe a feature of the part.”
	presenting…the … model with the PMI: - to clarify on the BRI, see ¶ 18 of the instant specification as cited above
	determine a PMI readability metric of the first view;
	compare the PMI readability metric to a threshold;
	andNon-Final Office Action Mailed on March 29, 2022 automatically present a second view of … model and the PMI…when the PMI readability metric is less than the threshold to present the PMI with an improved PMI readability metric. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer' s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.”

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“…computer-aided design (CAD)”, “CAD”, “in a graphical user interface (GUI)”, “automatically” – this is considered as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
“A tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the one or more processors to”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“…computer-aided design (CAD)”, “CAD”, “in a graphical user interface (GUI)”, “automatically” – this is considered as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
“A tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the one or more processors to”
 
The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 16 specifies a further portion of both the mental process and mathematical concept
Claim 17 specifies a further portion of both the mental process and mathematical concept
Claim 18 recites an additional step in both the mental process and mathematical concept
Claim 19 recites additional steps in the mental process
Claim 20 recites an additional step in the mental process 

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al, US patent application publication 20180268536 in view of Konev et al, 20090213116.

Regarding Claim 1
Byers teaches: 
	A system comprising:	a processor for implementing a computer-aided technology (CAx) system, the CAx system comprising a graphical-user-interface (GUI) configured to present a first view of a computer-aided design (CAD) model, the CAD model comprising at least one part; and memory storing instructions configured to cause the processor to: (Byers, abstract: “A system includes a processor for implementing a computer aided technology ( CAx ) system , the CAx system including a graphical-user-interface ( GUI ) that presents a computer aided design ( CAD ) model , and the CAD model includes at least one part…” – as clarified in ¶¶ 6-8: “In a third embodiment , a tangible , non-transitory , computer-readable medium , includes computer – readable instructions that , when executed by one or more processors of a computer , cause the one or more processors to present a computer-aided design ( CAD ) model in a graphical – user interface ( GUI ) , the CAD model including at least one part ,…” and ¶¶ 30-31)
	generate a product and manufacturing information (PMI) associated with the CAD model; present the CAD model with the PMI via the GUI; (Byers, abstract, as clarified in ¶ 6: “receive, via the GUI, at least one indication of an association type and an indication of at least one criteria corresponding to the at least one indication of the association type, iterate the model to identify at least one second feature that satisfies the association type and the criteria, associate and store product and manufacturing information ( PMI ) with the at least one second feature, generating a PMI association, and display a PMI object of the at least one second feature on the CAD model in the GUI, the PMI object comprising the PMI.”; to clarify, see ¶¶ 44-47: “…Furthermore, PMI associations 74 may be associated with the model 72. PMI associations link PMI data to features. In some embodiments, the PMI associations are linked in bulk ( e. g., many similar features linked to common PMI ) by using an association type and / or criteria for the association type, as discussed in detail below. The PMI associations 74 may be stored in the memory or the data sharing layer mentioned above. In more detail, a feature is any characteristic of model 72. Such features may include, hole dimensions, chamfered edge sizes, welding specifications, and / or any other features that may be designed ( e. g., manufactured ) into a part. As mentioned above, PMI may be any description of the feature that may be used and aid in the manufacturing of the feature into a part containing said feature… In certain embodiments, the generated PMI associations 74 may be compiled and stored as PMI data 76 in the memory and / or data repositories mentioned above. That is, the PMI associations 74, their respective features, association type, and criteria may be stored as part of the PMI data 76. PMI object displayed on the model may be generated from the PMI data 76. The PMI object may include a text description of the feature that is displayed on the model of the part. For example, a PMI object for a given through hole ( e. g., or any other feature ) may include, as an annotation displayed on the model, text indicating the dimensions ( e. g., radius, thread sizes, and / or any other PMI ) of the hole”

Byers does not explicitly teach:
	determine a PMI readability metric;
	and automatically reposition the PMI in the GUI when the PMI readability metric is less than a threshold to improve the PMI readability metric. 

Byers, in view of Konev, teaches:
determine a PMI readability metric; (Byers, ¶ 43: “More specifically , the models may include PMI object (e.g., text indicative of PMI ) that are illegible (e.g. too small or too large , oriented at an angle, etc.) .” – as clarified in ¶ 78: “The PMI object 179 may be oriented to match a different orientation of the figure  (e.g., rear view , top view , bottom view , etc.) , thereby making the PMI object 179 illegible in certain embodiments . For example , if the front view of the model is flipped about a plane to show a rear view of the part , the PMI object 179 may also be flipped , thereby making the PMI object 179 illegible and / or difficult to view  (e.g., the text may also be flipped , thereby making it inverted and flipped ) . As such , it may enhance legibility to orient the PMI object 179 normal to the display  (e.g., piece of paper , screen , computer monitor , CAD system user interface , etc.) instead of leaving the orientation of the PMI object 179 normal to the original plane it was developed on  (e.g., and or oriented in any other direction other than normal to the display )” 
as taken in view of Konev – see the abstract, then see ¶¶ 28-29: “…At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330 [example of a readability metric]. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between 0 and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering”; To clarify, ¶¶ 30-31 for an example, along with the associated figures
Then see ¶¶ 33-46, including ¶ 35: “The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550.” - As clarified in ¶ 45: “The fade factor calculated at step 550 is used in step 340 to set the opacity of the PMI element. As a result, the more an annotation is parallel to a camera's plane, the better the information in the annotation can be read. Conversely, less readable annotations will be more perpendicular to the camera and will fade away from the scene, clearing the view, making it easier to see and read the geometry in other annotations.”)
	and automatically reposition the PMI in the GUI when the PMI readability metric is less than a threshold to improve the PMI readability metric. (Byers, ¶ 43: “More specifically , the models may include PMI object (e.g., text indicative of PMI ) that are illegible (e.g. too small or too large , oriented at an angle, etc.) .” – as clarified in ¶ 78: “The PMI object 179 may be oriented to match a different orientation of the figure  (e.g., rear view , top view , bottom view , etc.) , thereby making the PMI object 179 illegible in certain embodiments . For example , if the front view of the model is flipped about a plane to show a rear view of the part , the PMI object 179 may also be flipped , thereby making the PMI object 179 illegible and / or difficult to view  (e.g., the text may also be flipped , thereby making it inverted and flipped ) . As such , it may enhance legibility to orient the PMI object 179 normal to the display [example of a re-positioning]  (e.g., piece of paper , screen , computer monitor , CAD system user interface , etc.) instead of leaving the orientation of the PMI object 179 normal to the original plane it was developed on  (e.g., and or oriented in any other direction other than normal to the display )”
	 as taken in view of Konev, as cited above, including ¶¶ 33-46, including ¶ 35: “The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550.” - As clarified in ¶ 45: “The fade factor calculated at step 550 is used in step 340 to set the opacity of the PMI element. As a result, the more an annotation is parallel to a camera's plane, the better the information in the annotation can be read. Conversely, less readable annotations will be more perpendicular to the camera and will fade away from the scene, clearing the view, making it easier to see and read the geometry in other annotations.” 
as to the threshold: Konev, ¶  36: “The technology is based on the idea that the best visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing. In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620 [fully readable], as illustrated in FIG. 6A. When there is a difference in the dihedral angle between the planes, as illustrated in FIG. 6B, some fading of the annotation in plane 610 should occur.”; as clarified in ¶ 44: “In one embodiment, however, in step 550, the fade factor used is the cosine of the dihedral angle ( cos( a)). In this case, the angle will be between 0 (parallel) [example of a threshold] and 90 degrees (perpendicular), and the cosine between 1 and 0. A fade factor of 1 gives a full opacity, while 0 gives fully transparent.” 

as taken in combination, it would have been obvious to have performed Byers technique of enhancing the “legibility” such as by modifying the orientation of the PMI object based on Konev technique to determine how “readable” the “annotations” are because see Konev ¶¶ 30-31: “In FIG. 4A, there is no compensation for relative positions of the PMI elements and the viewer position. Each element of PMI is shown as completely opaque. Information elements 410, 420, 440, 465 which have dimensions which are unreadable given position of the camera view…FIG. 4B shows the results of applying the method of FIG. 3 to the view in FIG. 4A. In FIG. 4B, items 410, 420, 440, 465 for example, are rendered with a reduced opacity since their relevance to the view in FIG. 4B has been determined relative to the point of view of the viewer” – i.e. Konev’s technique would have ensured that even “unreadable” “PMI elements” were made readable by providing “compensation for [the] relative positions…”, e.g. by Byer’s technique of changing the orientation of the PMI elements, in combination with Konev’s technique of changing the “opacity” of such elements 
	 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Byers on a “CAx” system which displays a “PMI object” (abstract) which may be “illegible” (Byers, ¶ 43 as clarified in ¶ 78)  with the teachings from Konev on “Technology creates a better visual perception of PMI data in a three dimensional representation of an object by adjusting the opacity of elements not normal to the view of the user” (Konev, abstract) The motivation to combine would have been that Konev’s technique would have created a “better visual perception of PMI data”, e.g. see ¶¶ 31-32 as cited above. In addition, Konev’s technique would have also reduced the “PMI clutter”, i.e. “to reduce the onscreen visual clutter of PMI such as measurement information“ (Konev, ¶ 28).

Regarding Claim 3
Konev teaches: 
	The system of claim 2, wherein the instructions are configured to cause the processor to determine the PMI readability metric based on an orientation of the CAD model within the first view. (Konev, ¶¶ 32-33, as clarified in ¶¶ 33-36: “FIG. 5 illustrates the method performed at step 330 for determining a position of an object, the PMI element and the view with respect to the object and element… The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550… The technology is based on the idea that the best visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing. In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620, as illustrated in FIG. 6A. When there is a difference in the dihedral angle between the planes, as illustrated in FIG. 6B, some fading of the annotation in plane 610 should occur.”

Regarding Claim 4
Konev teaches: 

	The system of claim 2, wherein the instructions are configured to cause the processor to determine the PMI readability metric based on an orientation of the PMI relative to the at least one part of the CAD model. (Konev, ¶¶ 32-33, as clarified in ¶¶ 33-36: “FIG. 5 illustrates the method performed at step 330 for determining a position of an object, the PMI element and the view with respect to the object and element… The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550… The technology is based on the idea that the best visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing. In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620, as illustrated in FIG. 6A. When there is a difference in the dihedral angle between the planes, as illustrated in FIG. 6B, some fading of the annotation in plane 610 should occur.”

Regarding Claim 5
Konev teaches: 
	The system of claim 2, wherein the instructions are configured to cause the processor to determine the PMI readability metric based on a size of the PMI, a font of the PMI, or both. (Konev, ¶¶ 30-31: “In FIG. 4A, there is no compensation for relative positions of the PMI elements and the viewer position. Each element of PMI is shown as completely opaque. Information elements 410, 420, 440, 465 which have dimensions which are unreadable given position of the camera view… FIG. 4B shows the results of applying the method of FIG. 3 to the view in FIG. 4A. In FIG. 4B, items 410, 420, 440, 465 for example, are rendered with a reduced opacity since their relevance to the view in FIG. 4B has been determined relative to the point of view of the viewer.” – the Examiner notes that the opacity is an example of a font as opacity is part of the style of the font)

Regarding Claim 6
Byers teaches:
	The system of claim 1, wherein the at least one part comprises a component of a turbine system. (Byers, see figure 3; see ¶ 37: “It may be beneficial to describe a machine that may incorporate one or more parts manufactured and tracked by the processes 12, 14, 16, 18, 20, and 22, for example, via the CAx system 10. Accordingly, FIG. 3 illustrates an example of a power production system 100 that may be entirely (or partially) conceived, designed, engineered, manufactured, serviced, and tracked by the CAx system 10. As illustrated in FIG. 1, the power production system 100 includes a gas turbine system 102, a monitoring and control system 104, and a fuel supply system 106.”)

Regarding Claim 7
Konev teaches: 
	The system of claim 1, wherein the PMI comprises a plurality of pieces of PMI, wherein the memory comprises instructions configured to cause the processor determine the PMI readability metric by determining a PMI sub-readability metric associated with each of the plurality of pieces of PMI. (Konev, ¶ 3: “Items in CAD drawings include product and manufacturing information or PMI. PMI is used to convey information on the design of a product's components for manufacturing. This includes data such as geometric dimensioning and tolerancing, 3D annotation (text) and dimensions, surface finish, and material specifications.”; then see ¶ 29: “At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between O and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering. At step 360, the FOR loop is complete and awaits a repositioning of the object at step 310.” 

Regarding Claim 8
Konev teaches: 
	The system of claim 7, wherein the instructions are configured to cause the processor to determine whether the PMI readability metric is less than a threshold by determining whether each PMI sub-readability metrics is less than the threshold. (Konev, ¶ 29: “At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between O and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering. At step 360, the FOR loop is complete and awaits a repositioning of the object at step 310.”
	As clarified in ¶¶ 33-45, see ¶¶ 35-36: “The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550…The technology is based on the idea that the best visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing. In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620, as illustrated in FIG. 6A. When there is a difference in the dihedral angle between the planes, as illustrated in FIG…In one embodiment, however, in step 550, the fade factor used is the cosine of the dihedral angle ( cos( a)). In this case, the angle will be between 0 (parallel) and 90 degrees (perpendicular), and the cosine between 1 and 0” – to clarify, a skilled person would have inferred that this threshold was applied “for each element”, i.e. each element had an associated threshold

Regarding Claim 9
Konev teaches:
	The system of claim 7, wherein the instructions are configured to cause the processor to determine whether the PMI readability metric is less than a threshold by determining whether an average of the sub-readabilities is less than the threshold. (Konev, ¶ 47: “FIGS. SA and 8B illustrate the effect of only a slight rotational change in the object and hence the angle between the camera plane and each of the annotation planes. FIG. 8B illustrates the technology applied to the view of FIG. 8A. As shown in FIG. 8B, none of the annotations lie in a plane which is parallel to the plane of the camera view. Hence, all of the annotations take on a slightly reduced opacity with respect to the view in FIG. 8A.”; )

Regarding Claim 10.
Byers, in view of Konev teaches:
	The system of claim 1, wherein the instructions are configured to cause the processor to generate a second view of the model and PMI when the PMI readability metric exceeds a threshold. (Byers, ¶ 78: “The PMI object 179 may be oriented to match a different orientation of the figure ( e.g., rear view, top view, bottom view, etc.), thereby making the PMI object 179 illegible in certain embodiments. For example, if the front view of the model is flipped about a plane to show a rear view of the part, the PMI object 179 may also be flipped, thereby making the PMI object 179 illegible and/or difficult to view (e.g., the text may also be flipped, thereby making it inverted and flipped). As such, it may enhance legibility to orient the PMI object 179 normal to the display (e.g., piece of paper, screen, computer monitor, CAD system user interface, etc.) instead of leaving the orientation of the PMI object 179 normal to the original plane it was developed on (e.g., and or oriented in any other direction other than normal to the display).” – to clarify, ¶ 93: “When the part is oriented to a different view, the orientation of the PMI objects 179 may be accordingly oriented (e.g., change point of view), thereby making the PMI objects 179 illegible or difficult to decipher. To enhance the legibility of the PMI object 179, the PMI object 179 may be oriented to be normal with the calculated normal vector.”
	As taken in view of Konev, ¶ 36: “The technology is based on the idea that the best
visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing…” as clarified in ¶¶ 44-5: “In one embodiment, however, in step 550, the fade factor used is the cosine of the dihedral angle ( cos( a)). In this case, the angle will be between 0 (parallel) and 90 degrees (perpendicular), and the cosine between 1 and 0. A fade factor of 1 gives a full opacity, while 0 gives fully transparent… As a result, the more an annotation is parallel to a camera's plane, the better the information in the annotation can be read. Conversely, less readable annotations will be more perpendicular to the camera and will fade away from the scene, clearing the view, making it easier to see and read the geometry in other annotations.”)

Regarding Claim 11.
Byers teaches: 
	The system of claim 10, wherein the instructions are configured to cause the processor to generate the second view by rotating the at least one part, the PMI, or both. (Byers, ¶ 78: “As such, it may enhance legibility to orient the PMI object 179 normal to the display (e.g., piece of paper, screen, computer monitor, CAD system user interface, etc.) instead of leaving the orientation of the PMI object 179 normal to the original plane it was developed on (e.g., and or oriented in any other direction other than normal to the display).”, as clarified in ¶ 93: “When the part is oriented to a different view, the orientation of the PMI objects 179 may be accordingly oriented (e.g., change point of view), thereby making the PMI objects 179 illegible or difficult to decipher. To enhance the legibility of the PMI object 179, the PMI object 179 may be oriented to be normal with the calculated normal vector.”
	As to rotating the at least one part, Konev, ¶¶ 46-48: “This is illustrated in FIGS. 8A, 8B, and 9A, 9B. In each of FIGS. SA and 9A, no correction for the relative rotation of the PMI element is made. As a result, all of annotations shown therein are fully opaque.… FIGS. 8A and 8B illustrate the effect of only a slight rotational change in the object and hence the angle between the camera plane and each of the annotation planes…”)


Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 1, wherein Byers teaches: 
	A computer-implemented method, comprising: (Byers, abstract: “A system includes a processor for implementing a computer aided technology ( CAx ) system , the CAx system including a graphical-user-interface ( GUI ) that presents a computer aided design ( CAD ) model , and the CAD model includes at least one part…” – as clarified in ¶¶ 6-8: “In a third embodiment , a tangible , non-transitory , computer-readable medium , includes computer – readable instructions that , when executed by one or more processors of a computer , cause the one or more processors to present a computer-aided design ( CAD ) model in a graphical – user interface ( GUI ) , the CAD model including at least one part ,…” and ¶¶ 30-31)
Konev teaches:
and automatically altering the presentation of the model and the PMI in the GUI when the PMI readability is less than the threshold to present the PMI with an improved PMI readability metric. (Konev, see ¶¶ 28-29: “…At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330 [example of a readability metric]. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between 0 and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering [presenting an altered presentation]”; To clarify, ¶¶ 30-31 for an example, along with the associated figures
then see ¶¶ 33-46, including ¶ 35: “The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550.” - As clarified in ¶ 45: “The fade factor calculated at step 550 is used in step 340 to set the opacity of the PMI element [example of a second presentation]. As a result, the more an annotation is parallel to a camera's plane, the better the information in the annotation can be read. Conversely, less readable annotations will be more perpendicular to the camera and will fade away from the scene, clearing the view, making it easier to see and read the geometry in other annotations.” 
as to the threshold: Konev, ¶  36: “The technology is based on the idea that the best visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing. In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620 [fully readable], as illustrated in FIG. 6A. When there is a difference in the dihedral angle between the planes, as illustrated in FIG. 6B, some fading of the annotation in plane 610 should occur.”; as clarified in ¶ 44: “In one embodiment, however, in step 550, the fade factor used is the cosine of the dihedral angle ( cos( a)). In this case, the angle will be between 0 (parallel) [example of a threshold] and 90 degrees (perpendicular), and the cosine between 1 and 0. A fade factor of 1 gives a full opacity, while 0 gives fully transparent.” 

Regarding Claim 13.
Konev teaches: 
	The computer-implemented method of claim 12, comprising:
	determining a sub-readability of the PMI; 	comparing the sub-readability of the PMI to the threshold; and altering the presentation of the model and the PMI when the sub-readability of the PMI is less than the threshold. (Konev, ¶ 3: “Items in CAD drawings include product and manufacturing information or PMI. PMI is used to convey information on the design of a product's components for manufacturing. This includes data such as geometric dimensioning and tolerancing, 3D annotation (text) and dimensions, surface finish, and material specifications.”; then see ¶ 29: “At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between O and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering. At step 360, the FOR loop is complete and awaits a repositioning of the object at step 310.”, to clarify see ¶¶ 33-46 as cited above

Regarding Claim 14.
Konev teaches: 
	The computer-implemented method of claim 12, wherein the model comprises a plurality of PMI, wherein the computer-implemented method further comprises:
	determining a sub-readability for each piece of the plurality of PMI; determining whether each sub-readability exceeds the threshold; (Konev, ¶ 3: “Items in CAD drawings include product and manufacturing information or PMI. PMI is used to convey information on the design of a product's components for manufacturing. This includes data such as geometric dimensioning and tolerancing, 3D annotation (text) and dimensions, surface finish, and material specifications.”; then see ¶ 29: “At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between O and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering. At step 360, the FOR loop is complete and awaits a repositioning of the object at step 310.”, to clarify see ¶¶ 33-46 as cited above
	determining whether an average of the sub-readabilities is greater than a second threshold; (Konev, ¶ 47: “FIGS. SA and 8B illustrate the effect of only a slight rotational change in the object and hence the angle between the camera plane and each of the annotation planes. FIG. 8B illustrates the technology applied to the view of FIG. 8A. As shown in FIG. 8B, none of the annotations lie in a plane which is parallel to the plane of the camera view [example of determining an average, as this is a determination for all of the annotations]. Hence, all of the annotations take on a slightly reduced opacity with respect to the view in FIG. 8A.” – to clarify on this being a threshold, Konev, ¶  36: “… In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620 [fully readable] ….”; as clarified in ¶ 44: “In one embodiment, however, in step 550, the fade factor used is the cosine of the dihedral angle ( cos( a)). In this case, the angle will be between 0 (parallel) [example of a threshold] and 90 degrees (perpendicular), and the cosine between 1 and 0. A fade factor of 1 gives a full opacity, while 0 gives fully transparent.” )
	and altering the presentation of the model and the PMI when at least one sub-readability is below the threshold or the average of the sub-readabilities is less than the second threshold. (Konev, ¶ 3: “Items in CAD drawings include product and manufacturing information or PMI. PMI is used to convey information on the design of a product's components for manufacturing. This includes data such as geometric dimensioning and tolerancing, 3D annotation (text) and dimensions, surface finish, and material specifications.”; then see ¶ 29: “At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between 0 and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering. At step 360, the FOR loop is complete and awaits a repositioning of the object at step 310.”, to clarify see ¶¶ 33-46 as cited above 

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 1, wherein Byers teaches: 
	A tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the one or more processors to:(Byers, abstract: “A system includes a processor for implementing a computer aided technology ( CAx ) system , the CAx system including a graphical-user-interface ( GUI ) that presents a computer aided design ( CAD ) model , and the CAD model includes at least one part…” – as clarified in ¶¶ 6-8: “In a third embodiment , a tangible , non-transitory , computer-readable medium , includes computer – readable instructions that , when executed by one or more processors of a computer , cause the one or more processors to present a computer-aided design ( CAD ) model in a graphical – user interface ( GUI ) , the CAD model including at least one part ,…” and ¶¶ 30-31) 

Konev teaches: 
and 4Application No. 16/704,438automatically present a second view of CAD model and the PMI in a graphical user interface (GUI) when the PMI readability metric is less than the threshold to present the PMI with an improved PMI readability metric. (Konev, see ¶¶ 28-29: “…At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330 [example of a readability metric]. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between 0 and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering [presenting a 2nd view]”; To clarify, ¶¶ 30-31 for an example, along with the associated figures
then see ¶¶ 33-46, including ¶ 35: “The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550.” - As clarified in ¶ 45: “The fade factor calculated at step 550 is used in step 340 to set the opacity of the PMI element [example of a second view]. As a result, the more an annotation is parallel to a camera's plane, the better the information in the annotation can be read. Conversely, less readable annotations will be more perpendicular to the camera and will fade away from the scene, clearing the view, making it easier to see and read the geometry in other annotations.” 
as to the threshold: Konev, ¶  36: “The technology is based on the idea that the best visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing. In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620 [fully readable], as illustrated in FIG. 6A. When there is a difference in the dihedral angle between the planes, as illustrated in FIG. 6B, some fading of the annotation in plane 610 should occur.”; as clarified in ¶ 44: “In one embodiment, however, in step 550, the fade factor used is the cosine of the dihedral angle ( cos( a)). In this case, the angle will be between 0 (parallel) [example of a threshold] and 90 degrees (perpendicular), and the cosine between 1 and 0. A fade factor of 1 gives a full opacity, while 0 gives fully transparent.” 


Regarding Claim 16.
Konev teaches: 
	The tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions are configured to cause the one or more processors to determine the PMI readability metric based on an orientation of the PMI. . (Konev, ¶¶ 32-33, as clarified in ¶¶ 33-36: “FIG. 5 illustrates the method performed at step 330 for determining a position of an object, the PMI element and the view with respect to the object and element… The object plane, plane 610 in FIGS. 6A and 6B, is the plane in which the PMI element (labeled "annotation information" in the Figures) lies. Once the object plane 610 and the camera plane 620 or 620' are known, the fade factor can be calculated at step 550… The technology is based on the idea that the best visibility of the annotation in the annotation plane 610 should occur when plane 610 is oriented in 3-D space as it would be on a flat ordinary drawing. In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620, as illustrated in FIG. 6A. When there is a difference in the dihedral angle between the planes, as illustrated in FIG. 6B, some fading of the annotation in plane 610 should occur.”


Regarding Claim 17.
Byers teaches: 
	The tangible, non-transitory, computer-readable medium of claim 16, wherein the instructions are configured to cause the one or more processors to determine the PMI readability metric based on a size of the PMI. (Byers, ¶ 43: “More specifically, the models may include PMI object (e.g., text indicative of PMI) that are illegible (e.g., too small or too large, oriented at an angle, etc.).” – as such, it would have been obvious to have determined the PMI readability metric based on the size, e.g. “too small or too large”)

Regarding Claim 18.
Konev teaches: 
	The tangible, non-transitory, computer-readable medium of claim 15, wherein the model is associated with a plurality of piece of PMI, wherein the instructions are configured to cause the one or more processors to determine a sub-readability associated with each piece of PMI. (Konev, ¶ 3: “Items in CAD drawings include product and manufacturing information or PMI. PMI is used to convey information on the design of a product's components for manufacturing. This includes data such as geometric dimensioning and tolerancing, 3D annotation (text) and dimensions, surface finish, and material specifications.”; then see ¶ 29: “At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between O and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering. At step 360, the FOR loop is complete and awaits a repositioning of the object at step 310.” 

Regarding Claim 19.
Konev teaches: 
	The tangible, non-transitory, computer-readable medium of claim 18, wherein the instructions are configured to cause the one or more processors to: compare each sub-readability to a second threshold; and present the second view when at least one sub-readability is less than the second threshold.  (Konev, ¶ 3: “Items in CAD drawings include product and manufacturing information or PMI. PMI is used to convey information on the design of a product's components for manufacturing. This includes data such as geometric dimensioning and tolerancing, 3D annotation (text) and dimensions, surface finish, and material specifications.”; then see ¶ 29: “At step 310, for each position of a three dimensional object with PMI, and at step 320, for each element of PMI data associated with the object at step 320, the position of the object and the view of the object relative to a camera position is determined at step 330. Once the position of the object and the camera view have been determined at step 330, the PMI data is rendered with an opacity of between O and 100%, depending on the relative positions of the view and the annotation plane at step 340. At step 350, the loop repeats for each element of PMI data in the 3D rendering. At step 360, the FOR loop is complete and awaits a repositioning of the object at step 310.” 
 as to the second threshold, Konev, ¶  36: “… In other words, the main plane of the annotation 610 is parallel to the plane 620 of the camera view 620 [fully readable] ….”; as clarified in ¶ 44: “In one embodiment, however, in step 550, the fade factor used is the cosine of the dihedral angle ( cos( a)). In this case, the angle will be between 0 (parallel) [example of a threshold] and 90 degrees (perpendicular), and the cosine between 1 and 0. A fade factor of 1 gives a full opacity, while 0 gives fully transparent.” – to clarify, a skilled person would have inferred that this threshold was applied “for each element”, i.e. each element had an associated threshold; also, should the claim be amended to require this second threshold being different than the first threshold, see MPEP § 2144.04(V)(C): “Making Separable…” and MPEP § 2144.04(V)(D): “Making Adjustable…” wherein these are “Legal Precedent as Source of Supporting Rationale” 
 
Regarding Claim 20.
Byers, in view of Konev: 
	The tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions are configured to cause the one or more processors to present the second view by rotating the CAD model and the PMI. (Byers, ¶ 93: “When the part is oriented to a different view, the orientation of the PMI objects 179 may be accordingly oriented (e.g., change point of view), thereby making the PMI objects 179 illegible or difficult to decipher. To enhance the legibility of the PMI object 179, the PMI object 179 may be oriented to be normal with the calculated normal vector…” in view of Konev, ¶¶ 46-48: “[0046] This is illustrated in FIGS. SA, 8B, and 9A, 9B. In each of FIGS. SA and 9A, no correction for the relative rotation of the PMI element is made. As a result, all of annotations shown therein are fully opaque. [0047] FIGS. SA and 8B illustrate the effect of only a slight rotational change in the object and hence the angle between the camera plane and each of the annotation planes. FIG. 8B illustrates the technology applied to the view of FIG. SA. As shown in FIG. 8B, none of the annotations lie in a plane which is parallel to the plane of the camera view. Hence, all of the annotations take on a slightly reduced opacity with respect to the view in FIG. SA. [0048] FIGS. 9A and 9B illustrate a second view of the three dimensional object [with a second rotational changes, as visually depicted] 400. FIG. 9A illustrates the annotations at full opacity while FIG. 9B illustrates the annotations with the technology discussed herein applied to the view of FIG. 9 A. As shown therein, certain dimensional views will be nearly transparent relative to their view in FIG. 9A.” )

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yadav et al., US 2010/0201684 -  see the abstract: “A computer-implemented method and system creates dynamic sets to automatically arrange dimension annotations in a CAD model…”
Herman et al., US 2011/0063328 – see the abstract: “A computer-readable media for performing a method for displaying information in an engineering drawing. Labels are connected to objects in an engineering drawing. The connections are governed by relationships based on calculations simulating particle interactions and collision avoidance. A change in the position of a first label or of the engineering drawing is indicated…”; see fig. 8
Wheeler et al., US 2018/0260494 – see the abstract: “receive a request to scale one or more objects of on a model depicted on the display, identify the one or more objects of the model, determine one or more model parameters of the model, such that the model parameters include information indicative of the one or more objects, the model, the display, or any combination thereof, calculate a size for the one or more objects of the model based on the one or more model parameters; and scale the one or more objects based on the size for the objects.”  - see figure 4
Chase et al., US 6,232,985 – see the abstract: “A method, apparatus, and article of manufacture provides an interactive, dynamic, automatic dimension arrangement generator for a computer-aided drafting (CAD) system” – see col. 5 and the accompanying figures for the  “QDIM function” 
Linder et al., US 2013/0097489 – see the abstract, see fig. 3, see ¶¶ 19-26 and ¶¶ 53-57 along with figure 3; see ¶¶ 99-109
Dayde et al., US 2012/0316840 – see the abstract, see figure 1, see ¶¶ 5-8, see ¶ 24
Alsaffar et al., US 2017/0148227 – see the abstract, see figures 2-5
Prado et al., “Real-Time Label Visualization in Massive CAD Models”, 2013 – see the abstract, see § IV: “In this section we explain the procedure to position labels on some surfaces of CAD models, with the goal of providing to the user a good way to visualize text, independently of the angle of vision. With the correct definition of texture coordinates, the algorithm for displaying labels works for objects of different shapes and size…”
Camba et al., “Management of Visual Clutter in Annotated 3D CAD Models: A Comparative Study”, 2014 – see the abstract, see § 3 including figure 2
Merriam Webster Dictionary, Definition of the term “font”, accessed electronically on Sept. 29th, 2022, wherein font is defined as: “an assortment or set of type or characters all of one style and sometimes one size”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147